PEE CUEIAM.
The diverse citizenship necessary to the jurisdiction of the circuit court is not shown in this record, and for that reason, without regard to other questions, the judgment rendered must be reversed, but it will be with leave to the defendant in error to amend the declaration so as to show the necessary jurisdictional facts. Hotel Co. v. Jones, 177 U. S. 449, 20 Sup. Ct. 690, 44 L. Ed. 842. It is therefore ordered that the judgment be reversed, and the cause remanded, with direction that, on payment of the costs of the trial bad, the plaintiff be allowed to amend the declaration, and that, in default of an amendment showing a case within the jurisdiction of the circuit court, the cause shall be dismissed, at the cost of the plaintiff, without prejudice to another action in a court of competent jurisdiction. Tbe plaintiff in error shall recover the costs of fire appeal.